IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20325
                        Conference Calendar



LUIS SANTOS LAGAITE, JR.,

                                         Plaintiff-Appellant,

versus

DALE MYERS; JENIFFER HUDGGINS;
SAM PRESTWOOD,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-2710
                       --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Luis S. Lagaite, Jr., Texas prisoner # 762508, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

suit following entry of summary judgment for defendant Myers.

Lagaite argues that the court erred in dismissing his claim that

the defendant denied him access to the courts by interfering with

his legal mail.   Lagaite also argues that the court should have

appointed counsel to represent him, erred in denying discovery to

him, and erred in denying his motion for default judgment.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-20325
                                  -2-

     Lagaite’s right of access to the courts is limited to his

right to challenge his conviction or the conditions of his

confinement.     See Lewis v. Casey, 518 U.S. 343, 355 (1996).    The

legal mail at issue in this case is unrelated to these rights.

Thus, the district court did not err in granting summary judgment

to defendant and dismissing Lagaite’s complaint.

     Lagaite did not request that the district court appoint

counsel for him, nor did Lagaite move the district court to

continue Myers’s summary-judgment motion pending discovery, and

thus Lagaite did not preserve these issues for appeal.        See Burch

v. Coca-Cola Co., 119 F.3d 305, 319 (5th Cir. 1997).     The

district court did not abuse its discretion in denying Lagaite’s

motions to subpoena witnesses for deposition because Lagaite did

not support the need for such depositions.     See Feist v.

Jefferson County Comm’r Court, 778 F.2d 250, 252 (5th Cir. 1985).

The district court did not abuse its discretion in denying

Lagaite’s motion for default judgment because defendant Myers had

filed an answer to the complaint.     See Mason v. Lister, 562 F.2d
343, 345 (5th Cir. 1977).

     Lagaite’s appeal is without arguable merit and is thus

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because his appeal is frivolous, it is DISMISSED.       See

5th Cir. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” under 28 U.S.C. § 1915(g).    Lagaite already had at least

two “strikes” in Lagaite v. Hale, No. H-97-2377 (S.D. Tex.

November 25, 1997) and Lagaite v. Hale, No. 97-21034 (5th Cir.
                             No. 99-20325
                                  -3-

October 22, 1998).    Lagaite has now accumulated at least three

“strikes” under § 1915(g).    He may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.     See § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.